Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on November 18, 2021 has been entered.  Claims 1-22 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-12, 14-17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bysarovich (US 3,507,578 A) (Bysarovich hereinafter) in further view of Kehler (US 3,415,441 A) (Kehler hereinafter), Shade et al (US 2010/0040484 A1) (Shade hereinafter) & Kopecek et al (US 2007/0295926 A1) (Kopecek hereinafter), and as evidenced by Chen et al (US 2005/0120730 A1) (Chen hereinafter).
PLEASE NOTE, when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  So if a prior art reference (or combination of prior art) meets all of the structural limitations as the applicant’s invention, it is assumed that device will inherently perform the method steps. 
Regarding Claim 1, Bysarovich discloses:  A method of controlling a gas compression system (Figure 1), comprising: 
adjusting, a compression volume defined by a plurality of different sized clearance pockets (26-28) of a reciprocating compressor (11) to adjust an expected average load on an internal combustion engine (10) drivingly coupled to the reciprocating compressor of the gas compression system during a subsequent operation (Column 7 - Lines 46-56; Bysarovich describes how the load & torque on the engine can be changed by opening & closing the clearance pockets on the compressor to change the volumetric efficiency of the compressor, which would be occurring while the engine & compressor was operating.), wherein the clearance pockets (26-28) comprises a head extending into a chamber (see the annotation of Figure 1 below); 
comparing, during the subsequent operation of the gas compression system, an engine load of the internal combustion engine drivingly coupled to the reciprocating compressor of the gas compression system to a load threshold (Abstract; Column 2 - Lines 50-64; Bysarovich uses an electrical signal (which is based on a detected time pressure signal & speed signal) to produce a signal which is related to the mean effective pressure, and therefore torque, of the engine.  Where this torque signal is fed to a meter relay which, in conjunction with a stepping circuit, varies the load on the engine by serially opening/closing the clearance pockets to maintain the actual 
a suction valve coupled to an intake of the reciprocating compressor (Column 3 - Lines 35-39); and 
wherein adjusting the engine load comprises: 
reducing the engine load when the engine load is greater than or equal to the load threshold (Abstract & Column 2 - Lines 50-64) to protect the internal combustion engine against undesirable wear, fatigue or damage associated with sustained operation above the load threshold (Column 1 - Lines 50-55).

    PNG
    media_image1.png
    322
    390
    media_image1.png
    Greyscale

Bysarovich fails to teach:  adjusting, during an installation or service period while not operating the gas compression system, a variable volume clearance pocket (VVCP) to a setpoint; 
comparing, while the VVCP is disposed at the setpoint, the engine load;
adjusting, during the subsequent operation of the gas compression system while the VVCP is disposed at the setpoint, the engine load by controlling the suction valve coupled to the intake of the reciprocating compressor based at least in part on the comparison of the engine load to the load threshold, wherein adjusting the engine load comprises: 
reducing the engine load by moving the suction valve toward a closed position to reduce flow of a gas into the intake when the engine load is greater than or equal to the load threshold.  
HOWEVER, Kehler does teach: a compressor (see Figure 2) comprising a piston (2) reciprocating within a cylinder (1) where the compression chamber (3) is in fluid communication with an adjustable variable volume clearance pocket (VVCP) (The VVCP of Kehler is formed by parts/components 11 & 17-20) that is adjustable to a setpoint (Column 3 - Lines 11-16; The head (18) of the VVCP is adjustable to a specific/desired position by the wheel (20)) of the reciprocating compressor (see Figure 2).
PLEASE NOTE the proposed modification being made is to replace Bysarovich’s plurality of fixed volume clearance pockets (which can be selectively opened to achieve various volumes) with a single variable volume clearance pocket, as is being taught by Kehler.  For clarity, see the modified figure below showing the proposed modification.  It is noted that Bysarovich allows for a single clearance pocket to be used (see Column 3 - Lines 46-47 which describes how “Additional clearance pockets can be provide or fewer can be used, as desired”), so reducing the number from (3) clearance pockets to (1) clearance pocket would not negatively impact the operation or   Also, this modification would still provide a teaching of the VVCP as having a head extending into a chamber because upon the proposed modification of Bysarovich with Kehler, where in the proposed modification the head (18) of the variable controlled piston element extends into the chamber (11) defined within the VVCP (see the modified figure below), which would be a part of the compression chamber for Bysarovich’s piston (21)).

    PNG
    media_image2.png
    705
    1455
    media_image2.png
    Greyscale

Making this modification would provide the benefit of simplifying construction & reducing construction costs by replacing a plurality of fixed clearance pockets (and corresponding valves) with a single variable volume clearance pocket, while still maintaining the capabilities of variably modifying the compression volume to achieve desired operation.  FURTHERMORE, the VVCP of Kehler has the capability of achieving significantly more volumes compared to just what can be achieved by (3) fixed volume clearance pockets. 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the gas compression 
While Bysarovich & Kehler both describe how their clearance pockets can be adjusted, they are both silent specifically of allowing the clearance pockets to be adjusted “during an installation or service period while not operating the reciprocating compressor”.  HOWEVER, Shade describes how it was known for “common manually-actuated variable volume clearance pockets can be used to adjust the clearance volume over a predetermined range” and that “since it must be operated manually, usually with the compressor shut down”, see paragraph [0039].  Therefore Shade provides a teaching that manually actuated variable volume clearance pockets can be adjusted during an installation or service period while not operating the gas compression system.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that the manually actuated variable volume clearance pocket of Kehler (as incorporated into Bysarovich) could be adjusted while the gas compressor is not operating, as being taught by Shade.
Kopecek teaches how it is known that one technique to control the load of large compressors is to actively control the opening time of the suction valves of the compressor (see Paragraph 2).  They even specify in the same paragraph how when the load on the compressor is low, the suction valves are kept open for longer periods of time compared to compressors handling higher loads.  So Kopecek shows how it was known that moving the suction valve toward an open position would INCREASE the load on the compressor, which would mean that conversely moving the suction valve toward a closed position would DECREASE the load on the compressor.  So when Bysarovich detects that the engine load is greater than the predetermined 
PLEASE NOTE that incorporating Kopecek’s teaching of “controlling the load on compressors by actively controlling the operation of the compressor suction valves” can be used in combination with the VVCP of Bysarovich (as modified by Kehler).  This is evidenced by Chen who describes how in addition to their VVCP (60), the gas drawn in through the suction port (24) can be controlled by a suction valve (76) in a known manner (see Paragraph 21).   
By modifying Bysarovich (as modified by Kehler) to further include actively controlling the compressors suction valve (as being taught by Kopecek) would provide the benefit of allowing for greater control over the compression load during operation.
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the gas compression assembly of Bysarovich (as modified by Kehler & Shade) to further include an active control of the suction valve (as taught by Kopecek) to provide greater control over the load on the compressor during operation.  
Regarding Claim 2, Bysarovich in view of Kehler, Shade & Kopecek teaches the method as disclosed above in Claim 1, where Bysarovich in view of Kopecek further teaches:  wherein adjusting the engine load comprises increasing the engine load by moving the suction valve toward an open position to increase flow of the gas into the intake to increase output of the reciprocating compressor when the engine load is less than the load threshold (As noted above, Bysarovich was modified by Kopecek (in view of Claim 1) to have the suction valve be 
Regarding Claim 3, Bysarovich in view of Kehler, Shade & Kopecek teaches the method as disclosed in Claim 2, wherein Bysarovich in view of Kopecek further teaches:  wherein increasing the engine load by moving the suction valve comprises moving the suction valve toward the open position when the engine load is less than the load threshold (As noted in the rejection of Claim 2, Kopecek describes in Paragraph 2 how it is known to move the suction valve toward the open position when load on the compressor is low).  
With respect to having the valve open when the engine load is specifically less than 95% of the load threshold, the courts have held that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, see MPEP 2144.04 Paragraph II.A.  Having the suction valve open at such a specific value would have bene an obvious design choice, as evidenced by the applicants own admission (see Paragraph 27 - Lines 26-30) that the suction valve can reduce the gas flow to the compressor “by any percentage between approximately 0 to 100%, approximately 1 to 95%, or between 5 to 75%”.     
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor system of Bysarovich (as modified in view of Claim 2) to specifically open when the engine load is 
Regarding Claim 4, Bysarovich in view of Kehler, Shade & Kopecek teaches the method as disclosed above in Claim 1, wherein Bysarovich teaches:  comprising determining the engine load based at least in part on a speed of the internal combustion engine (Column 1 - Lines 28-33), an engine intake manifold pressure, an engine intake manifold temperature, and a fuel quality.  
Regarding Claim 10, Bysarovich discloses:  A system (Figure 1) comprising: 
a controller (Figure 5) programmed with a load control at least partially based on an adjustment of a compression volume defined by a plurality of different sized clearance pockets (26-28), of a reciprocating compressor (11) drivingly coupled to an internal combustion engine (10) to adjust an expected average load on the internal combustion engine during a subsequent operation (Column 7 - Lines 46-56; Bysarovich describes how the load & torque on the engine can be changed by opening & closing the clearance pockets on the compressor to change the volumetric efficiency of the compressor, which would be occurring while the engine & compressor was operating.  Since the engine load is dependent on the volume defined by the clearance pockets, this means that the load control would be at least partially based on any adjustment made to the clearance pockets); 
wherein the load control of the controller is programmed to, during the subsequent operation of the gas compression system, adjust an engine load on the internal combustion engine based at least in part on one or more engine parameters indicating an overload on the internal combustion engine (Abstract; Column 2 - Lines 50-64; Column 7 - Lines 46-56) with a suction valve coupled to an intake of the reciprocating compressor (Column 3 - Lines 35-39), wherein the load control of the controller is programmed to reduce the engine load to protect the internal combustion engine against undesirable wear, fatigue or damage associated with sustained operation at the overload (Column 1 - Lines 50-55), wherein the plurality of fixed volume clearance pockets (26-28) comprises a head extending into a chamber (see the annotation of Figure 1 below).

    PNG
    media_image1.png
    322
    390
    media_image1.png
    Greyscale

Bysarovich fails to disclose wherein:  the controller is programmed with a load control at least partially based on the adjustment of, during an installation or service period while not operating a gas compression system, a variable volume clearance pocket (VVCP) of the reciprocating compressor to a setpoint;
wherein the load control of the controller is programed to adjust the engine load while the VVCP is disposed at the setpoint by controlling the suction valve, wherein the load control of by moving the suction valve toward a closed position to reduce a gas flow into the intake
HOWEVER, Kehler does teach: a compressor (see Figure 2) comprising a piston (2) reciprocating within a cylinder (1) where the compression chamber (3) is in fluid communication with an adjustable variable volume clearance pocket (VVCP) adjustable to a setpoint (11 & 17-20; Column 3 - Lines 11-16; the head (18) of the VVCP is adjustable to a specific/desired point via the wheel (20)) of the reciprocating compressor (see Figure 2).
PLEASE NOTE the proposed modification being made is to replace Bysarovich’s plurality of fixed volume clearance pockets (which can be selectively opened to achieve various volumes) with a single variable volume clearance pocket, as is being taught by Kehler.  For clarity, see the modified figure below showing the proposed modification.  It is noted that Bysarovich allows for a single clearance pocket to be used (see Column 3 - Lines 46-47 which describes how “Additional clearance pockets can be provide or fewer can be used, as desired”), so reducing the number from (3) clearance pockets to (1) clearance pocket would not negatively impact the operation or intended use of Bysarovich’s compressor assembly.  Also, this modification would still provide a teaching of the VVCP as having a head extending into a chamber because upon the proposed modification, the head (18) of Kehler’s variable controlled piston element would be extending into the chamber (11) defined within the VVCP (see the modified figure below), which would be a part of the compression chamber for Bysarovich’s piston (21)).

    PNG
    media_image2.png
    705
    1455
    media_image2.png
    Greyscale

Making this modification would provide the benefit of simplifying construction & reducing construction costs by replacing a plurality of fixed clearance pockets (and corresponding valves) with a single variable volume clearance pocket, while still maintaining the capabilities of variably modifying the compression volume to achieve desired operation.  FURTHERMORE, the VVCP of Kehler has the capability of achieving significantly more volumes compared to just what can be achieved by (3) fixed volume clearance pockets. 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the gas compression assembly of Bysarovich to have a variable volume clearance pocket, as being taught by Kehler, as such a modification would provide a simpler & more compact gas compression system.
While Bysarovich & Kehler both describe how their clearance pockets can be adjusted, they are both silent specifically of allowing the clearance pockets to be adjusted “during an installation or service period while not operating the reciprocating compressor”.  HOWEVER, Shade describes how it was known for “common manually-actuated variable volume clearance pockets can be used to adjust the clearance volume over a predetermined range” and that usually with the compressor shut down”, see paragraph [0039].  Therefore Shade provides a teaching that manually actuated variable volume clearance pockets can be adjusted during an installation or service period while not operating the gas compression system.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that the manually actuated variable volume clearance pocket of Kehler (as incorporated into Bysarovich) could be adjusted while the gas compressor is not operating, as being taught by Shade.
Kopecek teaches how it is known that one technique to control the load of large compressors is to actively control the opening time of the suction valves of the compressor (see Paragraph 2).  They even specify in the same paragraph how when the load on the compressor is low, the suction valves are kept open for longer periods of time compared to compressors handling higher loads.  This adjustment of the suction valve would also be performed during the subsequent operation of the gas compression system (when the compressor is operating) & while the VVCP is disposed at the setpoint 
PLEASE NOTE that incorporating Kopecek’s teaching of “controlling the load on compressors by actively controlling the operation of the compressor suction valves” can be used in combination with the VVCP of Bysarovich (as modified by Kehler).  This is evidenced by Chen who describes how in addition to their VVCP (60), the gas drawn in through the suction port (24) can be controlled by a suction valve (76) in a known manner (see Paragraph 21).   
By modifying Bysarovich (as modified by Kehler) to further include actively controlling the compressors suction valve (as being taught by Kopecek) would provide the benefit of allowing for greater control over the compression load during operation.
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the gas compression assembly of Bysarovich (as modified by Kehler & Shade) to further include an active control of the suction valve (as taught by Kopecek) to provide greater control over the load on the compressor during operation.  
Regarding Claim 11, Bysarovich in view of Kehler, Shade & Kopecek teaches the invention as disclosed above in Claim 10, wherein Bysarovich in view of Kopecek teaches:  wherein the one or more engine parameters comprise the engine load (Bysarovich: Column 1 - Lines 33-36; Column 2 - Lines 50-64; Column 7 - Lines 46-56; Bysarovich describes how the load & torque on the engine can be changed by opening & closing the clearance pockets on the compressor to change the volumetric efficiency of the compressor.), the controller (Bysarovich: Figure 5) is programmed to adjust the engine load based at least in part on a comparison of the engine load to a load threshold (Bysarovich: Column 1 - Lines 50-64; Bysarovich uses an electrical signal (which is based on a detected time pressure signal & speed signal) to produce a signal which is related to the mean effective pressure, and therefore torque, of the engine.  Where by controlling the suction valve (Bysarovich was modified by Kopecek in view of Claim 10 to have the engine load adjusted by controlling the suction valve, as described in Paragraph 2 of Kopecek), and the controller (Bysarovich: Figure 5) is programmed to reduce the engine load by moving the suction valve toward the closed position to reduce the gas flow into the intake when the engine load is greater than or equal to the load threshold of the engine (would be met upon the modification of Bysarovich in view of Kopecek, as outlined in the rejection of Claim 10 above) to protect the internal combustion engine against undesirable wear, fatigue or damage associated with sustained operation at the overload above the load threshold (Bysarovich: Column 1 - Lines 50-55).  
Regarding Claim 12, Bysarovich in view of Kehler, Shade & Kopecek teaches the invention as disclosed above in Claim 11, wherein Bysarovich further teaches:  wherein the one or more engine parameters comprise a speed of the engine (Column 1 - Lines 28-36), an engine intake manifold pressure, an engine intake manifold temperature, and a fuel quality, wherein the controller is programmed to determine the engine load based at least in part on the speed of the internal combustion engine (Column 1 - Lines 28-36; This describes how the speed signal is used to produce a signal which is related to the mean effective pressure, and therefore the torque
Regarding Claim 14, Bysarovich in view of Kehler, Shade & Kopecek teaches the invention as disclosed above in Claim 10, wherein Bysarovich further teaches:  comprising the internal combustion engine (10) coupled to the controller (Figure 5), wherein the controller is programmed to control operation of the internal combustion engine (Column 6 - Lines 30-39; The operation of the ICE is controlled by adjusting the suction & discharge pressures of the compressor, where the controller of Bysarovich controls the suction & discharge pressures of the controller.).  
Regarding Claim 15, Bysarovich in view of Kehler, Shade & Kopecek teaches the invention as disclosed above in Claim 10, wherein Bysarovich teaches:  comprising the suction valve controls the gas flow into the intake of the reciprocating compressor (Column 3 - Lines 35-39).  
Bysarovich as modified by Kopecek (in view of Claim 10) teaches:  the suction valve coupled to the controller (Bysarovich was modified by Kopecek in view of Claim 10 to have Bysarovich’s suction valve coupled & controlled by the controller so that the suction valve controlled the compression pressure, as taught by Kopecek in Paragraph 2).
Regarding Claim 16, Bysarovich discloses:  A system (Figure 1) comprising: 
a reciprocating compressor (11) comprising a plurality of clearance pockets (26-28), wherein the clearance pockets (26-28) comprises a head extending into a chamber (see the annotation of Figure 1 below); 
an internal combustion engine (10) drivingly coupled to the reciprocating compressor (Figure 1), wherein the clearance pockets (26-28) are fluidically connected to the compressor to control an expected average load on the internal combustion engine during a subsequent operation (Column 7 - Lines 46-56; Bysarovich describes how the load & torque on the engine 
a suction valve coupled to an intake of the reciprocating compressor (Column 3 - Lines 35-39), wherein the engine load is reduced to protect the internal combustion engine against undesirable wear, fatigue or damage associated with sustained operation above the load threshold (Column 1 - Lines 50-55).  

    PNG
    media_image1.png
    322
    390
    media_image1.png
    Greyscale

Bysarovich fails to disclose:  having the clearance pockets be in the form of a variable volume clearance pocket (VVCP) that are adjustable to a setpoint during an installation or service period while not operating the reciprocating compressor, wherein the VVCP comprises a head extending into a chamber; 
VVCP is adjustable to a setpoint to control the expected average load on the internal combustion engine during a subsequent operation; and 
wherein the suction valve is controlled via a load control, during the subsequent operation of the reciprocating compressor while the VVCP is disposed at the setpoint, to adjust an engine load on the internal combustion engine based at least in part on a comparison of the engine load to a load threshold, wherein the suction valve is controlled via the load control to reduce the engine load by moving toward a closed position to reduce flow of a gas into the intake when the engine load is greater than or equal to the load threshold to protect the internal combustion engine against undesirable wear, fatigue or damage associated with sustained operation above the load threshold.  
HOWEVER, Kehler does teach: a compressor (see Figure 2) comprising a piston (2) reciprocating within a cylinder (1) where the compression chamber (3) is in fluid communication with an adjustable variable volume clearance pocket (VVCP) (11 & 17-20; Column 3 - Lines 11-16) of the reciprocating compressor (see Figure 2), where the VVCP is adjustable to a setpoint (the location of the head (18) of the VVCP is adjustable to a specific/desired point via the wheel (20)).
PLEASE NOTE the proposed modification being made is to replace Bysarovich’s plurality of fixed volume clearance pockets (which can be selectively opened to achieve various volumes) with a single variable volume clearance pocket, as is being taught by Kehler.  For clarity, see the modified figure below showing the proposed modification.  It is noted that Bysarovich allows for a single clearance pocket to be used (see Column 3 - Lines 46-47 which describes how “Additional clearance pockets can be provide or fewer can be used, as desired”), so reducing the number from (3) clearance pockets to (1) clearance pocket would not negatively impact the operation or   Also, this modification would still provide a teaching of the VVCP as having a head extending into a chamber because upon the proposed modification, the head (18) of Kehler’s variable controlled piston element would be extending into the chamber (11) defined within the VVCP (see the modified figure below), which would be a part of the compression chamber for Bysarovich’s piston (21)).

    PNG
    media_image2.png
    705
    1455
    media_image2.png
    Greyscale

Making this modification would provide the benefit of simplifying construction & reducing construction costs by replacing a plurality of fixed clearance pockets (and corresponding valves) with a single variable volume clearance pocket, while still maintaining the capabilities of variably modifying the compression volume to achieve desired operation.  FURTHERMORE, the VVCP of Kehler has the capability of achieving significantly more volumes compared to just what can be achieved by (3) fixed volume clearance pockets. 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the gas compression assembly of Bysarovich to have a variable volume clearance pocket, as being taught by Kehler, as such a modification would provide a simpler & more compact gas compression system.
While Bysarovich & Kehler both describe how their clearance pockets can be adjusted, they are both silent specifically of allowing the clearance pockets to be adjusted “during an installation or service period while not operating the reciprocating compressor”.  HOWEVER, Shade describes how it was known for “common manually-actuated variable volume clearance pockets can be used to adjust the clearance volume over a predetermined range” and that “since it must be operated manually, usually with the compressor shut down”, see paragraph [0039].  Therefore Shade provides a teaching that manually actuated variable volume clearance pockets can be adjusted during an installation or service period while not operating the gas compression system.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that the manually actuated variable volume clearance pocket of Kehler (as incorporated into Bysarovich) could be adjusted while the gas compressor is not operating, as being taught by Shade.
Kopecek teaches how it is known that one technique to control the load of large compressors is to actively control the opening time of the suction valves of the compressor (see Paragraph 2).  They even specify in the same paragraph how when the load on the compressor is low, the suction valves are kept open for longer periods of time compared to compressors handling higher loads.  This is describing how the opening/closing of the suction valve is actively controlled during the operation of the compressor to achieve a specific engine load, which would also be occurring when the VVCP of Kehler was disposed at the setpoint.  So Kopecek shows how it was known that moving the suction valve toward an open position would INCREASE the load on the compressor, which would mean that conversely moving the suction valve toward a closed position would DECREASE the load on the compressor.  So when Bysarovich detects that 
PLEASE NOTE that incorporating Kopecek’s teaching of “controlling the load on compressors by actively controlling the operation of the compressor suction valves” can be used in combination with the VVCP of Bysarovich (as modified by Kehler).  This is evidenced by Chen who describes how in addition to their VVCP (60), the gas drawn in through the suction port (24) can be controlled by a suction valve (76) in a known manner (see Paragraph 21).   
By modifying Bysarovich (as modified by Kehler & Shade) to further include actively controlling the compressors suction valve (as being taught by Kopecek) would provide the benefit of allowing for greater control over the compression load during operation.
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the gas compression assembly of Bysarovich (as modified by Kehler & Shade) to further include an active control of the suction valve (as taught by Kopecek) to provide greater control over the load on the compressor during operation.  
Regarding Claim 17, Bysarovich in view of Kehler, Shade & Kopecek teaches the invention as disclosed above in Claim 16, wherein Bysarovich further teaches:   comprising: 
a plurality of sensors coupled to the internal combustion engine (Column 1 - Lines 23-28; This describes how each chamber of the ICE has a transducer that monitors & produces an electrical signal related to the mean time pressure of each cylinder.  PLEASE NOTE, the claim doesn’t distinguish whether the “plurality of sensors” refers to multiple different types of sensors 
a controller (Figure 5) coupled to the internal combustion engine and the plurality of sensors (Column 3 - Lines 10-13; As noted above, the system of Bysarovich has a plurality of transducers (which are coupled to the ICE) are sending electrical signals to the controller.  So the controller is connected to the plurality of sensors and at least indirectly coupled to the internal combustion engine through the sensors), wherein the controller is programmed to determine the load on the internal combustion engine based at least in part on engine parameters received from the plurality of sensors, the controller is programmed to compare the engine load to the load threshold (Column 2 - Lines 50-64; Bysarovich uses an electrical signal (which is based on a detected time pressure signal & speed signal) to produce a signal which is related to the mean effective pressure, and therefore torque, of the engine.  Where this torque signal is fed to a meter relay which, in conjunction with a stepping circuit, varies the load on the engine by serially opening/closing the clearance pockets to maintain the actual engine torque/load within a pre-selected range.  This “pre-selected range” would define the load thresholds for the engine during operation).  
Bysarovich in view of Kopecek (as modified in view of Claim 16) further teaches:  the controller is coupled to the suction valve, and the controller is programmed to control the suction valve to adjust the engine load based at least in part on the comparison of the engine load to the load threshold 
Regarding Claim 20, Bysarovich in view of Kehler, Shade & Kopecek teaches the invention as disclosed above in Claim 16, wherein Bysarovich in view of Kehler & Shade further teaches: wherein, during the installation or service period while not operating the reciprocating compressor, the VVCP is adjustable to the setpoint to increase the average load on the internal combustion engine (Bysarovich was modified in view of Claim 16 to replace their existing clearance pockets (26-28) with Kehler’s VVCP (11 & 17-20), which comprises an adjustable head (18) within the VVCP that is adjustable to a specific setpoint (see Figure 2).  Kehler’s manually adjustable variable clearance pocket performs the same function as the plurality of fixed volume clearance pockets of Bysarovich, which is to adjust the compression volume to modify the load on the internal combustion engine, as described in Column 7 - Lines 46-56 of Bysarovich.  Shade demonstrates that it was known that manually actuated variable clearance pockets are operated manually usually with the compressor shut down (see Paragraph 39).
Bysarovich (as modified by Kopecek in view of Claim 16) teaches:  the suction valve is dynamically controlled during the subsequent operation of the internal combustion engine to adjust the engine load on the internal combustion engine (Bysarovich was modified by Kopecek in view of Claim 16 to have the suction valve actively controlled to control the load of the compressor, as described in Paragraph 2 of Kopecek).  

Claims 5-8, 13, 21 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bysarovich, Kehler, Shade & Kopecek (and as evidenced by Chen) as applied to Claims 1 & 10 above, and further in view of Zhang et al (US 2018/0106261 A1) (Zhang hereinafter).
Regarding Claim 5, Bysarovich in view of Kehler, Shade & Kopecek teaches the method as disclosed above in Claim 1, wherein Bysarovich further teaches:  triggering an alarm for each system parameter that exceeds a respective alarm threshold of an alarm threshold (see Column 11 - Lines 1-6; Bysarovich does teach how their system is designed to have an alarm that warns an operator if the engine is not operating properly, such as if one of the ICE cylinders starts to misfire or detonate excessively).
Bysarovich, Kehler, Shade & Kopecek all fail to teach the system:  comprising: 
receiving a plurality of gas compression system parameters during the subsequent operation of the internal combustion engine; 
comparing each gas compression system parameter of the plurality of gas compression system parameters to a respective alarm threshold; and 
triggering an alarm for each gas compression system parameter that exceeds a respective alarm threshold of a plurality of alarm thresholds.
HOWEVER, Zhang further teaches:  comprising:
receiving a plurality of gas compression system parameters during operation of the internal combustion engine (Paragraph 30; This paragraph describes how there are a plurality of different sensors monitoring pressure, temperature, vibration, displacement & speed); 
comparing each gas compression system parameter of the plurality of gas compression system parameters to a respective threshold (Step 708).  
Upon modification of Bysarovich to have the plurality of sensors used to monitor various gas compression system parameters (as taught by Zhang), IN ADDITON TO Bysarovich’s existing sensors, one of ordinary skill in the art would understand these sensors could be combined with Bysarovich’s teaching of having an alarm system designed to indicate when the system is not operating properly and triggering an alarm for each gas compression system parameter that exceeds a respective alarm threshold of a plurality of alarm thresholds.
Modifying the compressor assembly of Bysarovich to monitor other operating parameters of the assembly (such as the gas compressor operating parameters, as taught by Zhang) would provide the benefit of ensuring that the system is not damaged from operating when other operating parameters (other than simply the engine load/torque) exceed predetermined threshold values.
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor system of Bysarovich (as modified in view of Claim 1) to have other gas compression system parameters being monitored during operation, as taught by Zhang, to protect the compressor from becoming damaged from improper operation. 
Regarding Claim 6, Bysarovich in view of Kehler, Shade, Kopecek & Zhang teaches the method as disclosed above in Claim 5, wherein Bysarovich, Kehler, Shade & Kopecek all fail to teach:  comprising shutting down the internal combustion engine if the triggered alarm is not a load-affected alarm.  
Zhang does teach in Paragraph 59 how the controller will shut down the compressor system upon the detection of a high-level failure (which would be based on the detection of some operating parameter exceeding a predetermined threshold), noting that shutting down the compressor would also shut down the engine that is driving the compressor
Shutting down the ICE & compressor of Bysarovich upon the detecting of a high-level failure would provide the benefit of preventing the system from becoming damaged due to improper operation.
Therefore, the examiner holds that it would have bene obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify Bysarovich (as modified in view of Claim 5) such that the controller was designed to shut down the ICE & compressor upon the detection of a triggered alarm, as taught by Zhang.  This would provide the benefit of ensuring that the system did not continue to operate in an overloaded or improperly operating condition, risking damage to the system.
Regarding Claim 7, Bysarovich in view of Kehler, Shade, Kopecek & Zhang teaches the method as disclosed above in Claim 5, wherein Bysarovich as modified by Kopecek in view of Claim 1 further teaches:  comprising reducing the engine load by moving the suction valve toward the closed position to reduce flow of the gas into the intake if the triggered alarm is a load-affected alarm (Bysarovich was modified by Kopecek in view of Claim 1 to have the suction valve controlled to regulate the compressor load, as described in Paragraph 2 of Kopecek, where controlling the compressor load also controls the engine load (see Bysarovich: Column 4 - Lines 39-52, Column 6 - Lines 32-39, Column 7 - Lines 46-56).  With the suction valve of Bysarovich being controlled to regulate the amount of fluid that is drawn into the compressor, this would result in the suction valve as being moved toward the closed position to reduce the gas flow into the compressor intake, thereby reducing the amount of gas that is being compressed and reducing the load being put on the engine.).  
Regarding Claim 8, Bysarovich in view of Kehler, Shade, Kopecek & Zhang teaches the invention as disclosed above in Claim 7, wherein Bysarovich in view of Zhang teaches:  comprising adjusting the respective alarm threshold of the plurality of alarm thresholds that corresponds to the triggered alarm (Bysarovich teaches in Column 6 - Line 72 through Column 7 - Line 3 how it is desirable to operate the system at some torque other than 100% of its rated torque.  One of ordinary skill in the art at the effective filing date of the claimed invention that this teaching of Bysarovich (when incorporated with the modification made to Bysarovich by Zhang in view of Claim 5 to have a plurality of different sensors monitoring pressure, temperature, vibration, displacement & speed, see Paragraph 30 of Zhang) would understand that the other various operating parameters could be adjusted to have different operating thresholds.  This is supported by Zhang, which describes in Paragraph 46 how different routines, programs or data structures can be performed by the processing modules that are saved in the memory.  Changing between the different programs, routines & data structures would result in the adjustment of the respective alarm thresholds.  
Regarding Claim 13, Bysarovich in view of Kehler, Shade & Kopecek teaches the invention as disclosed above in Claim 10, wherein Bysarovich does teach how their system is designed to have an alarm that warns an operator if the engine is not operating properly, such as if one of the ICE cylinders starts to misfire or detonate excessively, (see Column 11 - Lines 1-6) and Bysarovich (as modified by Kopecek in view of Claim 10) teaches the controller is programmed to control the suction valve to reduce the engine load on the internal combustion engine (see the rejection of Claim 10 above).  HOWEVER, Bysarovich, Kehler, Shade & Kopecek all fail to specifically teach:  wherein the one or more engine parameters comprise one or more load-affected parameters including a coolant temperature, a lubricant temperature, an intake manifold temperature, or an engine knock, or any combination thereof, and the controller is programmed to control the suction valve to reduce the engine load on the internal combustion engine if: 
the coolant temperature is greater than a coolant temperature alarm threshold; 
the lubricant temperature is greater than a lubricant temperature alarm threshold; 
the intake manifold temperature is greater than an engine intake manifold temperature alarm threshold; or 
the engine knock persists despite a prior adjustment to a spark timing for the internal combustion engine.  
HOWEVER, Zhang further teaches:  wherein the one or more engine parameters comprise one or more load-affected parameters including a coolant temperature, a lubricant temperature, an intake manifold temperature, or an engine knock, or any combination thereof (Paragraph 30; Please note that the claim, as written, only requires one of the identified load-affected parameters, and Zhang teaches at least one of the listed parameters.  This paragraph describes how the compressor assembly of Zhang can have various sensors including pressure sensors & temperature sensors), and the controller is programmed to control the suction valve (Paragraph 28) to reduce the engine load on the internal combustion engine if: 
the coolant temperature is greater than a coolant temperature; 
the lubricant temperature is greater than a lubricant temperature; 
the intake manifold temperature is greater than an engine intake manifold temperature; or 
the engine knock persists despite a prior adjustment to a spark timing for the engine (Paragraph 59; This paragraph describes how the controller is set to shut down the compressor 
Modifying the compressor assembly of Bysarovich to monitor other operating parameters of the assembly (such as intake manifold temperature, as taught by Zhang) would provide the benefit of ensuring that the system is not damaged from operating when other operating parameters (other than simply the engine load/torque) exceed predetermined threshold values.
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the system of Bysarovich (as modified in view of Claim 10) to have other operating parameters being monitored and to have the engine load reduced if those monitored values exceed predetermined threshold values, as taught by Zhang.  This would further protect the system from becoming damaged from operating outside of safe operating parameters.
Regarding Claim 21, Bysarovich in view of Kehler, Shade & Kopecek teaches the invention as disclosed above in Claim 10, wherein Bysarovich in view of Kopecek teaches:  wherein the load control of the controller is programmed to reduce the engine load by moving the suction valve toward the closed position as an attempt to eliminate the overload (Bysarovich was modified by Kopecek, in view of Claim 10, to have the controller reduce the engine load by regulating the position of the suction valve to control how much fluid is being drawn into the compressor, which would reduce the compression load & engine load).
Bysarovich does teach how the system is designed to have a delay circuit (F) that is designed to determine if the engine overload persists after a predetermined period of time has passed after the initial action was taken to reduce the engine load (which in Bysarovich is opening the first clearance pocket), then to take additional action to further reduce the engine load (which the controller is programmed to shut down the internal combustion engine if the overload exists after the attempt.
HOWEVER, Zhang does teach in Paragraph 59 how the controller will shut down the compressor system upon the detection of a high-level failure (which would be based on the detection of some operating parameter exceeding a predetermined threshold), noting that shutting down the compressor would also shut down the engine that is driving the compressor, as described in Paragraph 30 - Lines 14-16).
So Bysarovich teaches taking multiple actions in their attempt to reduce the engine load if the overload condition persists after a predetermined period of time has elapsed since the previous action was taken, but does not provide any explanation as to what should occur if the overload condition persists after all of these actions have failed.  Zhang provides a teaching for shutting down the ICE & compressor upon the detection of the high-level failure.
Therefore, the examiner holds that it would have bene obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify Bysarovich (as modified in view of Claim 10) such that the controller was designed to shut down the ICE & compressor if the overload exists after all of the attempts were made to reduce the engine load, as taught by Zhang.  This would provide the benefit of ensuring that the system did not continue to operate in an overloaded condition, risking damage to the system.
Regarding Claim 22, Bysarovich in view of Kehler, Shade, Kopecek & Zhang teaches the invention as disclosed above in Claim 21, wherein Bysarovich further teaches:   wherein the one or more engine parameters indicating the overload comprise one or more load-affected alarms (Column 11 - Lines 1-6; Bysarovich does teach how their system is designed to have an alarm that warns an operator if the engine is not operating properly, such as if one of the ICE cylinders starts to misfire or detonate excessively), the controller is programmed to start a timer if conditions trigger at least one alarm of the one or more load- affected alarms (see Column 9 - Lines 11-75; This paragraph describes how the system has a time delay circuit that is used to determine if the engine torque still exceeds the predetermined threshold after a period of time has elapsed).
Bysarovich in view of Zhang further teaches:  where the controller is programmed to start a shutdown timer if conditions trigger at least one alarm of the one or more load-affected alarms, and the controller is programmed to shut down the internal combustion engine if the conditions triggering the at least one alarm persist after expiration of the shutdown timer (Bysarovich was modified by Zhang in view of Claim 21 to have the controller designed to shut down the system if the detected operating parameters continue to exceed the predetermined thresholds after action had already been taken).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bysarovich, Kehler, Shade, Kopecek & Zhang (and as evidenced by Chen) as applied to Claim 7 above, and further in view of Roth et al (US 2017/0114748 A1) (Roth hereinafter).
Regarding Claim 9
However, Roth does teach a control system for controlling the operation of an engine based on information about the actual (either measured or estimated) engine states (see Abstract & Paragraph 91), where the engine comprises: 
a coolant system coupled to the engine and configured to direct a coolant through the engine during operation, wherein the plurality of sensors comprises a coolant temperature sensor of the coolant system; 
a lubricant system coupled to the engine and configured to direct a lubricant through the engine during operation, wherein the plurality of sensors comprises a lubricant temperature sensor of the lubricant system; and 
an intake manifold coupled to the engine and configured to receive air for combustion in the engine during operation, wherein the plurality of sensors comprises an intake manifold temperature sensor of the intake manifold (Paragraph 91; This paragraph describes how the engine has a coolant system, lubricant system intake manifold AND the necessary sensors to monitor those systems).
Please note that once Bysarovich is modified with the internal engine structure (and corresponding sensors) as taught by Roth in Paragraph 91, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention that Bysarovich’s teaching of having alarms that indicate when some monitored operating parameter is not operating properly (see Column 10 - Line 70 through Column 11 - Line 7) could be incorporated into any other sensed operating parameter (such as the operating parameters of the coolant system, lubricant system or intake manifold). 
While Bysarovich is silent regarding the internal structure/components of the engine, the use of a coolant, lubrication & intake manifold would have been known to those having ordinary skill in the art at the effective filing date of the claimed invention, as taught by Roth.  
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor system of Bysarovich to have a coolant system, lubrication system & intake manifold, as taught by Roth, to ensure proper operation of the engine.  The coolant system would prevent the engine from overheating, the lubrication system would ensure the engines components were sufficiently lubricated and the intake manifold would ensure sufficient air was being supplied to the engine. 

Claims 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bysarovich, Kehler, Shade & Kopecek as applied to Claim 17 above, and further in view of Roth.
Regarding Claim 18, Bysarovich in view of Kehler, Shade & Kopecek teaches the invention as disclosed above in view of Claim 17, wherein Bysarovich, Kehler, Shade & Kopecek all fail to teach:  wherein the internal combustion engine comprises: 
a coolant system coupled to the internal combustion engine and configured to direct a coolant through the internal combustion engine during operation, wherein the plurality of sensors comprises a coolant temperature sensor of the coolant system; 
a lubricant system coupled to the internal combustion engine and configured to direct a lubricant through the internal combustion engine during operation, wherein the plurality of sensors comprises a lubricant temperature sensor of the lubricant system; and 

However, Roth does teach a control system for controlling the operation of an engine based on information about the actual (either measured or estimated) engine states (see Abstract & Paragraph 91), where the engine comprises: 
a coolant system coupled to the engine and configured to direct a coolant through the engine during operation, wherein the plurality of sensors comprises a coolant temperature sensor of the coolant system; 
a lubricant system coupled to the engine and configured to direct a lubricant through the engine during operation, wherein the plurality of sensors comprises a lubricant temperature sensor of the lubricant system; and 
an intake manifold coupled to the engine and configured to receive air for combustion in the engine during operation, wherein the plurality of sensors comprises an intake manifold temperature sensor of the intake manifold (Paragraph 91; This paragraph describes how the engine has a coolant system, lubricant system intake manifold AND the necessary sensors to monitor those systems).
While Bysarovich is silent regarding the internal structure/components of the engine, the use of a coolant, lubrication & intake manifold would have been known to those having ordinary skill in the art at the effective filing date of the claimed invention, as taught by Roth.  
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor system of Bysarovich to have a coolant system, lubrication system & intake manifold, as taught by Roth, to 
Regarding Claim 19, Bysarovich in view of Kehler, Shade, Kopecek & Roth teaches the invention as disclosed above in Claim 18, wherein Bysarovich does teach how their system is designed to have an alarm that warns an operator if the engine is not operating properly, such as if one of the ICE cylinders starts to misfire or detonate excessively, (see Column 11 - Lines 1-6).  Once Bysarovich has been modified by Roth in view of Claim 18 to have the coolant system, lubricant system & intake manifold (with corresponding sensors), Bysarovich in view of Roth would further teach:  wherein the controller is programmed to: 
trigger a load-affected alarm if a coolant temperature detected by the coolant temperature sensor is greater than a coolant temperature alarm, if a lubricant temperature detected by the lubricant temperature sensor is greater than a lubricant temperature alarm, or if an intake manifold temperature detected by the intake manifold temperature sensor is greater than an intake manifold temperature alarm (It would have been obvious to one or ordinary skill in the art that Bysarovich’s teaching of having an alarm system to indicate when the system is not operating properly and apply those alarms to the systems & sensors incorporated into Bysarovich in view of Roth.).  
Bysarovich in view of Kopecek teaches:  control the suction valve to move toward the closed position in response to a triggered load-affected alarm (Bysarovich was modified in view of Claim 16 to have the position of the suction valve modified to regulate the compression load (which would modify the engine load) if the engine load is detected to have exceeded a predetermined threshold, as taught by Zhang.).

Response to Arguments
The applicant’s arguments entered on 11/18/21 have been fully considered by the examiner.  
With the applicant’s arguments regarding how the proposed amendments to the independent claims would overcome the previously cited prior art (especially the amendments specifying how the adjustments can be made “during an installation or service period while not operating the gas compression system”), the examiner agrees that none of the previously cited prior art would provide a teaching for these amendments.  HOWEVER, these amendments have modified the scope of the claimed invention thereby necessitating new grounds for rejection.
With respect to the applicant’s arguments regarding there being “no objective evidence of a reason to add control of a suction valve to adjust an engine load in the system of Bysarovich”, because Bysarovich already has the clearance pockets to change the torque/load during operation, the examiner respectfully disagrees.
First, as noted in the previous & current rejection, Chen provides a clear teaching that it is in fact known that a compressor can use a VVCP (60) to control the compression load of a compressor assembly IN ADDITION TO controlling the suction valve (76) in a known manner (see Paragraph 21).  So Chen shows it was known before the effective filing date to have active suction valve control IN ADDITION TO a VVCP.  
Independent Claims 10 & 16 were provided with similar amendments as what was made to Claim 1, and the applicant has made similar arguments with respect to Claims 10 & 16 as those made for Claim 1.
Those arguments were not found persuasive for the same reasons outlined above.
With respect to the dependent claims, the applicant has argued that they would overcome their respective rejections by virtue of the identified deficiencies in Claims 1, 10 & 16.  Therefore, the examiner’s comments regarding the independent claims would apply to the corresponding depending claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083. The examiner can normally be reached M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BRUNJES/Examiner, Art Unit 3746                                                                                                                                                                                                        
/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746